                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                                     ______

DONALD JOSEPH KOSHMIDER, II,

                    Petitioner,                   Case No. 1:19-cv-769
v.                                                Honorable Paul L. Maloney
DANIEL LESATZ,

                    Respondent.
____________________________/

                                          ORDER

             In accordance with the opinion entered this day:

             IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   November 14, 2019                        /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge
